Title: To John Adams from George Washington, 3 March 1791
From: Washington, George
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The President of the United States has this day approved and signed the following acts which originated in the Senate: “An act to continue in force the act therein mentioned, and to make further provision for the payment of pensions to invalids, and for the support of light-houses, beacons, buoys, and public piers;” and “An act for granting lands to the inhabitants and settlers at Vincennes, and the Illinois country, in the territory northwest of the Ohio, and for confirming them in their possessions.”
				
					
				
				
			